GEE, Circuit Judge
(dissenting):
I respectfully dissent from the denial of en banc hearing in these matters. My reasons for doing so on the matter of retroactivity are well set out in Judge Roney’s dissenting opinion.
I think as well that the validity of the Chekar-activated citizenship checks conducted at the La Gloria and Hebbronville checkpoints deserves careful consideration. Had these checks been conducted at a permanent checkpoint, they would have been clearly permissible. United States v. Santibanez, 517 F.2d 922 (5th Cir. 1975). It seems to me that these Chekar stations equate to such a checkpoint; certainly, as the description of the Hebbronville installation in United States v. Thompson, 390 F.Supp. 337, 340 (S.D.Tex.1974) makes clear, they are a far cry from Almeida-Sanchez’ roving patrol. Briefly, metal-sensing devices embedded in the several highways which converge on Hebbronville are activated during the hours of darkness. When a radio signal is received from one by the patrol on duty, it takes up an intercept position on the highway indicated. To the extent that these intercept positions are fixed, but opened only at need, they may analogize sufficiently to a permanent checkpoint to pass muster. Certainly the Chekars conserve scarce manpower along the lower border, recognized to be in a state of hemorrhage. In these circumstances, to dismiss their use (if we have) without so much as a suggestion as to how they might be properly employed seems to me rash.